Citation Nr: 1242133	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-42 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right jaw disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  It also appears he had a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal, as well as a claim for a low back disability.  

The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder.     

The matter was previously before the Board in December 2011 and remanded for further development and adjudication.  The claims have been returned to the Board and are now ready for appellate disposition.  

Although the issue of service connection for lower back disability was also initially in appellate status, by rating decision in September 2012 the RO awarded service connection for residuals of T-3 compression fracture.  The low back disability issue is therefore no longer in appellate status.



FINDINGS OF FACT

1.  Chronic right shoulder disability was not manifested in service or for many years thereafter, and is otherwise not causally related to service.  

2.  Chronic right jaw disability was not manifested in service or for many years thereafter, and is otherwise not causally related to service. 

3.  Chronic right hip disability was not manifested in service or for many years thereafter, and is otherwise not causally related to service.

4.  Chronic right knee disability was not manifested in service or for many years thereafter, and is otherwise not causally related to service.

5.  Chronic left knee disability was not manifested in service or for many years thereafter, and is otherwise not causally related to service.  


CONCLUSIONS OF LAW

1.  Chronic right shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Chronic right jaw disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Chronic right hip disability was not incurred in or aggravated by active military service.   38 U.S.C.A. §§ 101 (24), 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Chronic right knee disability was not incurred in or aggravated by active military service.   38 U.S.C.A. §§ 101 (24), 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).

5.  Chronic left knee disability was not incurred in or aggravated by active military service.   38 U.S.C.A. §§ 101 (24), 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a March 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in March 2008, which was prior to the November 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  The March 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes some service treatment and personnel records, lay statements, post-service private medical records, the transcript from the September 2011 Board hearing, and  February 2012 reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Board notes the majority of the Veteran's service treatment records are not on file.  The National Personnel Records Center (NPRC) and the Florida State Adjutant General's Office confirmed that they were not in possession of the Veteran's service treatment records.  

The Veteran was notified that the majority of his service treatment records were not on file in letters dated in July 2008 and August 2008.  He was asked to submit any records in his possession.  The Veteran indicated in August 2008 that he did not have any service treatment records in his possession.  He further indicated that he made his own attempts to locate his service treatment records, to no avail, to include trying to reconstruct records from the hospital in Berlin, Germany, where he was treated for a knee injury.  The RO made a formal finding on the unavailability of the Veteran's service treatment records in September 2008.  The Board would also note at this juncture, that the Veteran testified before the Board in September 2011 that he in fact did not receive any treatment in service with respect to the claimed parachute jump injuries.  The Veteran's claims were remanded by the Board in December 2011 for development to include, making another request for service treatment records.  The RO made such a request in December 2011.  In February 2012, the NPRC indicated that all available service treatment records were mailed and their prior response to the RO furnished in April 2008 also contained service treatment records.  Any further attempts to obtain the Veteran's service treatment records would be futile and as such a remand is not necessary.  38 C.F.R. § 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2012); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

III. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (which does not contain any additional pertinent evidence or information).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board notes many of the Veteran's service treatment records are not on file and were apparently lost.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran asserts that he is entitled to service connection for bilateral knee, right shoulder, right jaw, and right hip disabilities.  Specifically, he testified that injured the right side of his body while performing parachute jumps in Airborne School in June 1992.  He elaborated that he made a jump with combat equipment, which did not release prior to landing, and he "crashed and burned" into the ground with the extra weight causing the injuries as claimed.  He further appears to contend that he separately injured his left knee in service, whereafter he had an allergic reaction to medication (Indocin) prescribed.  He did not provide the specific details concerning the left knee injury.     

For purposes of the following decision, the Board finds that the evidence sufficiently supports the Veteran's assertions regarding the inservice injuries.  There is evidence showing that the Veteran completed the Airborne Course at Fort Benning, Georgia, in June 1992.  His testimony regarding injuries resulting from a parachute jump are consistent with the circumstances of his service.  Moreover, statements from others are to the effect that he told them of the injuries.  In other words, the fact of the injuries during active military service is conceded.  In this regard, it is also noted that VA has already established service connection for residuals of a compression fracture of T-3 as related to a parachute injury.  The remaining question is whether the current disorders of the bilateral knee, right shoulder, right jaw, and right hip are related to the injuries. 

Right Shoulder, Right Hip, and Right Jaw

The Veteran has testified that he did not seek medical treatment for the injuries to the right shoulder, right hip, and right jaw after the parachute incident, and available service records do not refer to such injuries.  

Post-service, the Veteran was first diagnosed with right hip adductor and flexor muscle strain after a 1998 martial arts injury.  He was diagnosed with TMJ in 2003.  The Veteran first reported  right shoulder pain in 2004.  He indicated that he was an Airborne and injured it when he fell from an airplane.  He was also diagnosed with an old compression fracture at T3 at the anterosuperior aspect after magnetic resonance imaging (MRI) of the thoracic spine in April 2008, and cervical (trapezius/rhomboid) muscle dystonia on the right. 

The Veteran is competent to report a continuity of pertinent symptoms since the injuries to show a link or nexus to his current disabilities.  However, to the extent that he is asserting that he has continued to experience pertinent symptoms since the parachute incident, such assertions are of diminished credibility when viewed against the overall record.  

Significantly, there is an absence of evidence of complaints or treatment for the right shoulder (12 years), right jaw (11 years), and right hip (6 years) after the claimed 1992 parachute jump incident.  The record does not show that he reported any pertinent complaints when he had the opportunity to do so.  For example, when he was first seen for the right hip in 1998, he did not furnish a history of any inservice accident.  Instead, it was reported that the Veteran had been doing martial arts for a long time and that he was trying to do a side split in February 1998 when he experienced pain in the hip flexor and adductor.  If the Veteran had in fact been experiencing right hip symptoms since the parachute incident, it would seem reasonable to expect that he would have reported that in 1998; instead, it appears from this evidence that the 1998 hip pain was related to a martial arts injury.  Additionally, there is also some indication from an entry dated in March 2005 from Dr. OBP that the Veteran had trauma to the jaw in approximately 1995, which would be three years after the claimed parachute jump.  When the Veteran's assertions of continuing symptoms are considered against the overall evidence, the Board is unable to find such assertions credible.  As such, the Veteran's assertions are not sufficient to establish the necessary link between the current disabilities and the parachute incident. 

Looking to the medical evidence, a February 2012 VA examiner opined the Veteran's right hip condition was not caused by or a result of active duty including injury during service and/or parachute jumps during service.  The examiner reasoned that based on a review of the medical records, medical literature and the examiner's clinical experience there was no evidence of a chronic right hip condition during active duty service or for several years following separation.    The examiner concluded it was unlikely that his parachute jump caused this condition since there was no problem for several years after service and he was teaching martial arts from 1992 to 1998 and began to have hip problems in 1998 per the January 1999 orthopedic consult.  This VA examiner was the same examiner who rendered a positive opinion regarding the T-3 fracture being related to the parachute incident, thus showing that for purposes of the opinion the examiner accepted the fact of the injury.  The opinion was that the current disability was not related to the injury.  This same examiner also opined that it was unlikely that the parachute jump caused a right shoulder disability.  

A separate VA examiner in February 2012 opined that the Veteran's dental condition was less likely than not (less than a 50 percent probability) incurred in or caused by the in service injury. 

With regard to the right shoulder in an August 2008 letter, Dr. OBD indicates the Veteran had chronic myofascial dysfunction of the right shoulder.  Dr. OBD indicated that it was his opinion that the most likely source of the Veteran's symptoms arose from repetitive trauma associated while parachuting in the Army.  This statement appears to be based on an assumption of repetitive trauma whereas the Veteran appears to have reported just a few parachute jumps.  The Board finds the February 2012 VA opinion to be based on a more detailed and persuasive rationale.  

In December 2009, Dr. OBD indicated that he related to the Veteran the impact to the ground 18 years prior could also not only have fractured the T3 vertebrae but predisposed him possibly to some arthritic conditions in that same area, but that nothing was obvious on x-ray at that time.  However, the December 2009 private opinion is speculative in that Dr. OBD emphasizes that the Veteran could have fractured T3 in the parachute jump and this could possibly predispose him to arthritic conditions in the same area.  Though by the doctor's own admission, such condition was not evident at the time.  (Emphasis added).  Medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  See Miller v. West, 11 Vet. App. 345, 348 (1998). 

The Board notes there is also a December 2009 opinion from Dr. RAG that indicated the Veteran had a history of cervical muscle dystonia secondary to trauma.  However, the doctor did not indicate what trauma he was referring to, though the Board presumes it was the airborne jump noted in a treatment record dated the day before the letter.  However, the doctor did not provide any rationale for the opinion.  The failure of a physician to provide a basis for his opinion affects the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

In sum, the Board is unable to find the opinions of Dr. OBD and RAG to be persuasive.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

Thus, the preponderance of the evidence is against the right hip, right shoulder, and right jaw claims, and the appeals must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Right and Left Knees

At the outset, the Board notes that service treatment records from the Veteran's period of active duty service show the Veteran underwent arthroscopic surgery on his right knee in March 1986, prior to his period of enlistment.  The Veteran had been experiencing pain and locking of the right knee.  The arthroscopic examination was normal.  A September 1986 report of medical examination revealed a normal orthopedic examination.  There was a notation that an orthopedic consultation was scheduled for October 1986.  Records dated in October 1986, show the Veteran had a history of pain and locking of the right knee.  X-rays were normal.  The Veteran denied any right knee problems since 1986 and it was considered well healed.  The Veteran denied knee problems on the January 1991 Report of Medical History.  The examiner noted the Veteran had a shaved right patella in March 1986 at age 16.  There was no corresponding physical examination at separation.

Based on the aforementioned, the presumption of soundness has not been rebutted as it has not been shown by clear and unmistakable evidence that a right knee injury existed prior to service.  VAOPGCPREC 3-2003 (July 16, 2003); see Vanerson, 12 Vet. App. at 258; see also Cotant, 17 Vet. App. at 131.  Notably, the 1986 enlistment examination showed the Veteran's right knee to be normal.   Private treatment notes contained within the available service treatment records, while confirming the Veteran had right knee problems (pain and locking) prior to service, did not diagnose a condition.  During orthopedic consultation in October 1986, x-rays of the right knee were normal.  The Veteran denied any right knee problems since 1986 and it was considered well healed.  Recently, the February 2012 VA examiner found that any pre-existing right knee condition resolved prior to service and there was no pre-existing injury at enlistment.     

The question now becomes whether current right knee disability and current left knee disability are related to an injury during active military service, to include the parachute incident.  There is also the question of whether left knee disability is related to the separate left knee injury which the Veteran has reported.  Service treatment records do refer to a reaction to Indocin (as testified to by the Veteran) although the records do not reference the left knee.  At any rate, for purposes of this decision the Board accepts the fact of the separate left knee injury.  However, the totality of the evidence is against a finding that current disability of the knees is related either to the parachute jumps during service or to a separate left knee injury.  

As with the other issues, there is an absence of evidence of complaints or treatment for the knees after the claimed 1992 parachute jump incident, which constitutes negative evidence against the claims because it tends to disprove that a chronic bilateral knee disability is the result of an incident of the Veteran's service.  Records dated between 1998 and 2005 were negative for complaints referable to the knees.  An entry dated in January 1999 showed his knees were normal.  The first objective complaints of bilateral knee pain were in August 2008, some 17 years after his separation from active duty service and 16 years after the claimed jump incident.  The Veteran's assertions of continuing knee symptoms since service are simply not credible in view of the totality of the evidence.  He did not report any knee complaints when he had the opportunity to do so.  

The February 2012 VA examiner, after reviewing the claims folder and examining the Veteran, found that mild bilateral knee strain was not caused by or a result of active duty, including injury during service and/or parachute jumps during service.  The examiner reasoned that based on a review of medical records, medical literature, and his clinical experience, there was no evidence of a chronic bilateral knee condition during service or for many years following separation.  The examiner found it was unlikely parachute jumps caused his bilateral knee disability since there was no problem for many years after separation from service.  The examiner noted the Veteran was teaching martial arts from 1992 to 1998, which required significant use of his legs, specifically his knees.   The examiner concluded this since a chronic bilateral knee could not be established as beginning in service or due to service, a nexus could not be made. 

In sum, the preponderance of the evidence is against the knee claims and service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


Conclusion

In closing, the Board reiterates that for purposes of this decision the fact of the claimed inservice injuries has been conceded.  However, the fact that an injury occurred in service is not enough by itself to establish service connection.  There must be chronic disability resulting from that injury.  In the present case, the preponderance of the evidence is against a finding of resulting chronic conditions during service, and the preponderance of the evidence is also against a finding of a continuity of pertinent symptoms after to otherwise support a finding of chronicity.  In other words, the evidence persuasively shows that the Veteran's current disabilities are not causally related to the inservice injuries.  


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


